Campbell, C. J.,
delivered the opinion of the court.
Assuming the law to be that Walker did not sustain such relation to the city, by reason of his employment as a fireman, as to preclude him from recovering for an injury sustained because of a defect in the street under circumstances which would entitle any traveler to recover, it appears too plain for dispute that his injury resulted from want of due care on his part, and that on this ground he should not be allowed to recover. The extent of the obligation of the city *902is to keep the streets in a condition reasonably safe for general use, and it is not required to have them so as to insure the safety of a reckless driver, whether a fireman or another. According to the testimony of Mr. Gibson for the plaintiff, “a person driving prudently and with ordinary care could have passed the place without accident.” A fireman is not exempt from the duty to exercise ordinary care and prudence in driving to a fire.

Affirmed.